Case: 18-10959      Document: 00515638338         Page: 1    Date Filed: 11/13/2020




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                   November 13, 2020
                                   No. 18-10959
                                                                      Lyle W. Cayce
                                                                           Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Terroderick Watts, also known as Silk,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:17-CR-264-3


   Before Dennis, Higginson, and Willett, Circuit Judges.
   Per Curiam:*

          Terroderick Watts pleaded guilty under 18 U.S.C. § 371 to conspiring
   to use a facility of interstate commerce in aid of a racketeering enterprise in
   violation of 18 U.S.C. § 1952(a)(2) (“Count One”) and conspiring to commit
   sex trafficking in violation of 18 U.S.C. § 1594(c), as defined in 18 U.S.C.
   § 1591(a)(l) and (a)(2) (“Count Two”).          He was sentenced to two


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 18-10959      Document: 00515638338            Page: 2    Date Filed: 11/13/2020




                                      No. 18-10959


   consecutive 60-month prison terms and three years of supervised release. On
   appeal, Watts raises four issues challenging his conviction and sentence. We
   AFFIRM, but order that the judgment be modified to reflect conviction
   under § 1952(a)(3) rather than § 1952(a)(2). See United States v. Castro-
   Trevino, 464 F.3d 536, 543 (5th Cir. 2006).
                                           I.
          First, Watts argues on two grounds that the district court erred in
   accepting his guilty plea to Count One because there was an insufficient
   factual basis for the conviction. Because Watts raises these arguments for the
   first time on appeal, we review the judgment for plain error. See Castro-
   Trevino, 464 F.3d at5 41. To prevail, Watts must show an error that is clear
   or obvious that affected his substantial rights. Id. To establish that his
   substantial rights were affected, he “must show a reasonable probability that,
   but for the error, he would not have entered the plea.” Id. (internal quotation
   marks and citation omitted). Even if the required showing is made, this court
   will not correct the error unless it “seriously affects the fairness, integrity, or
   public reputation of judicial proceedings.” Id. (internal quotation marks and
   citation omitted). On plain error review, courts assessing the sufficiency of
   the factual basis “may look beyond those facts admitted by the defendant
   during the plea colloquy and scan the entire record for facts supporting his
   conviction.” United States v. Trejo, 610 F.3d 308, 313 (5th Cir. 2010).

                                           A.
          Count One charged Watts with conspiracy to violate 18 U.S.C.
   § 1952(a)(2). Conviction under this statute requires, as is pertinent to this
   case, 1) the use of a facility in interstate commerce, 2) with intent to commit
   a crime of violence, 3) to further unlawful activity. The government’s charge
   identified a cellphone as the facility of interstate commerce and sex
   trafficking under § 1591(a) as the violent crime intended to be committed, the




                                           2
Case: 18-10959      Document: 00515638338          Page: 3   Date Filed: 11/13/2020




                                    No. 18-10959


   unlawful activity to be furthered, or both. Watts argues that the conduct
   satisfying the crime of violence requirement must be distinct from the
   conduct satisfying the unlawful activity requirement.
          A review of the record reveals no other distinct conduct which could
   satisfy the crime of violence requirement, and the Government does not
   argue that any such conduct exists. However, it argues that Watts cannot
   show that the district court plainly erred in finding that the same conduct
   could fulfill both requirements because the issue is subject to reasonable
   dispute. We agree. A showing of reasonable dispute is insufficient to
   establish clear or obvious error. See United States v. Alvarado-Casas, 715 F.3d
   945, 952 (5th Cir. 2013) (“[I]f the district court’s factual basis finding is
   subject to reasonable dispute, . . . a district court’s error in accepting the
   guilty plea is not plain.” (internal quotation marks and citation omitted)).
   Watts has identified no controlling circuit law requiring different, distinct
   conduct to satisfy the crime of violence and unlawful activity components.
   The Government likewise identifies no Fifth Circuit precedent, but points to
   the Fourth Circuit’s holding in United States v. Lee, 726 F.2d 128, 131-32 (4th
   Cir. 1984), which indicates that the same conduct may satisfy both elements.
   As such, the district court’s finding that the factual basis for Watts’ plea to
   Charge One was adequate on this issue is subject to reasonable dispute, and
   Watts cannot show that the district court plainly erred. See United States v.
   Miller, 665 F.3d 114, 136 (5th Cir. 2011) (“Because our law is unsettled, and
   the law of our sister circuits is not uniformly in the defendant’s favor, plain
   error is not demonstrated.”).

                                         B.
          Watts next argues that, even if the same conduct can satisfy both the
   crime of violence and unlawful activity requirements, § 1591(a) sex
   trafficking does not qualify as a crime of violence under 18 U.S.C. § 16.




                                          3
Case: 18-10959         Document: 00515638338              Page: 4       Date Filed: 11/13/2020




                                          No. 18-10959


           For purposes of § 1952(a)(2) offenses, the term “crime of violence”
   is defined in § 16, which includes an elements clause, § 16(a), and a residual
   clause, § 16(b). See United States v. Gonzalez-Longoria, 831 F.3d 670, 676 n.6
   (5th Cir. 2016) (en banc), abrogated on other grounds by Sessions v. Dimaya, 138
   S. Ct. 1204, 1214-16 (2018). In Dimaya, the United States Supreme Court
   found the § 16(b) residual clause to be unconstitutionally vague. 138 S. Ct.
   at 1214-16. As such, to qualify as a crime of violence under § 1952(a)(2),
   Watts’ crime would need to satisfy the elements clause of § 16(a), which
   requires that the offense have “as an element the use, attempted use, or
   threatened use of physical force against the person or property of another.”
   However, the Government argues that even if this court were to find that
   Watts’ § 1591(a) offense is not a crime of violence and that the district court
   thus plainly erred, Watts cannot show that it affected his substantial rights.
   We agree.
           The Government argues that even if Watts’ § 1591(a) offense is not a
   crime of violence, there was an adequate factual basis to support a conviction
   for conspiracy to violate 18 U.S.C. § 1952(a)(3), which it maintains is a lesser
   included offense of 18 U.S.C. § 1952(a)(2), the crime to which Watts
   pleaded.1 Section 1952(a)(3) contains no crime of violence requirement,
   demanding in pertinent part only the use of a facility in interstate commerce
   with intent to “promote, manage, establish, carry on, or facilitate the
   promotion, management, establishment or carrying on of any unlawful
   activity.” See § 1952. If convicted for conspiracy to violate § 1952(a)(3),
   Watts would have faced the same statutory and guidelines penalty range as



           1
             A defendant may properly be found guilty of a lesser included offense, even if that
   lesser offense is not specifically alleged in the charging document. See Castro-Trevino, 464
   F.3d at 542-44; see also Fed. R. Crim. P. 31(c)(1) (providing that “[a] defendant may be
   found guilty of . . . an offense necessarily included in the offense charged”).




                                                4
Case: 18-10959        Document: 00515638338        Page: 5   Date Filed: 11/13/2020




                                    No. 18-10959


   he did for his conviction for conspiracy to violate § 1952(a)(2). See 18 U.S.C.
   § 371; U.S.S.G. § 2E1.2. This court has held that a defendant’s substantial
   rights are not adversely affected where the record shows guilt of a lesser-
   included offense and the defendant faces the same statutory and guidelines
   range. See Castro-Trevino, 464 F.3d at 544-47. Here, the facts stipulated to
   by Watts support a conviction for conspiracy to violate § 1952(a)(3). As such,
   if § 1952(a)(3) is indeed a lesser included offense to § 1952(a)(2), Watts
   cannot show that this potential Dimaya error affected his substantial rights.
          This court has not yet addressed whether § 1952(a)(3) is a lesser
   included offense of § 1952(a)(2). However, in Lee the Fourth Circuit noted
   the overlap between § 1952(a)(2) and (a)(3), stating that “it is impossible to
   conceive of any crime of violence capable of furthering an unlawful activity
   that was not also conduct that ‘carries on’ the unlawful activity.” 726 F.2d
   at 132. We agree that § 1952(a)(3) logically must be a lesser included offense
   of § 1952(a)(2). As such, we hold that even if the district court erred in
   finding that Watts’ sex trafficking offense could satisfy § 1952(a)(2)’s crime
   of violence requirement, Watts cannot show that this potential error affected
   his substantial rights. We thus order that the judgment be modified to reflect
   conviction for the lesser included offence of § 1952(a)(3). See Castro-Trevino,
   464 F.3d at 543.

                                         II.
          Next, Watts argues that if the crime of violence and unlawful activity
   requirements in § 1952(a)(2) need not be distinct, and that sex trafficking
   qualifies as a crime of violence under § 16(a), then his conspiracy convictions
   in Counts One and Two are multiplicitous and his two 60-month consecutive
   sentences punish him twice for the same offense. By pleading guilty and
   failing to challenge the charges as multiplicitous in the district court, Watts
   waived the right to challenge his convictions on appeal. See United States v.




                                          5
Case: 18-10959      Document: 00515638338            Page: 6    Date Filed: 11/13/2020




                                      No. 18-10959


   Njoku, 737 F.3d 55, 67 (5th Cir. 2013). Nonetheless, he may challenge the
   multiplicity of his consecutive sentences, as distinguished from his
   convictions, for the first time on appeal. Id. Plain error review applies when
   a defendant forfeits a claim of error by failing to raise it in the district court.
   United States v. Wikkerink, 841 F.3d 327, 331 (5th Cir. 2016). Conversely,
   when a claim of error is intentionally relinquished, it is waived and, therefore,
   unreviewable on appeal. United States v. Arviso-Mata, 442 F.3d 382, 384 (5th
   Cir. 2006).
          The Government argues that Watts intentionally relinquished the
   argument that his consecutive sentences on Counts One and Two punish him
   for a single offense by agreeing in the factual resume for his guilty plea that
   he faced a maximum potential 5 year sentence on both counts, for a total of a
   potential 10-year prison term. We agree.
          While claims of multiplicity stem from the Double Jeopardy Clause’s
   proscription against multiple sentences for the same offense, United States v.
   Vasquez, 899 F.3d 363, 381 (5th Cir. 2018), cert. denied, 139 S. Ct. 1543 (2019),
   a criminal defendant’s rights afforded by the Double Jeopardy Clause may be
   waived. United States v. Mezzanatto, 513 U.S. 196, 201 (1995) (citing Ricketts
   v. Adamson, 483 U.S. 1, 10 (1987)). Although this court has not yet held
   clearly that Watts’ agreement to the sentencing provisions in his factual
   resume qualify as waiver of this issue on appeal, at least one other circuit has
   found this sufficient to find waiver in a case involving a plea agreement. See
   United States v. Mortimer, 52 F.3d 429, 435 (2d Cir. 1995) (holding that
   defendant waived double jeopardy challenge by signing plea agreement to
   enter plea to two felonies and to receive consecutive sentences); accord
   Dermota v. United States, 895 F.2d 1324, 1325 (11th Cir. 1990). Additionally,
   in an analogous case, this court held, inter alia, that a defendant convicted of
   drug possession waived his rights under 21 U.S.C. § 851, which requires the
   Government to give notice of its intent to rely on a prior conviction to seek a



                                           6
Case: 18-10959     Document: 00515638338           Page: 7   Date Filed: 11/13/2020




                                    No. 18-10959


   sentencing enhancement, by agreeing to a sentencing range that included an
   enhancement and by accepting a plea agreement to avoid the risk of another
   charge. United States v. Dodson, 288 F.3d 153, 162 (5th Cir. 2002).
          Here, the record demonstrates that Watts pleaded guilty to Counts
   One and Two in order to avoid the potential of harsher penalties, and that the
   charges to which Watts ultimately pleaded were structured so as to reduce
   Watts’ sentencing exposure from a range of ten years to life to a range of zero
   to ten years. Watts’ agreement with the factual resume demonstrates his
   understanding that by pleading to both counts, both of which had a statutory
   maximum of five years, he agreed that the court could impose consecutive
   sentences on those counts. By doing so, Watts received the significant
   benefit of reducing his sentencing exposure from ten years to life to a
   maximum of ten years. On these facts, we find that Watts affirmatively
   waived any argument against receiving consecutive sentences on Counts One
   and Two.

                                        III.
          Third, Watts argues that the facts in the charging document and
   factual resume do not support the statements and calculations contained in
   his PSR. Improperly calculating the applicable guidelines range constitutes
   procedural error, though this court will not vacate any sentence on that
   ground if the improper guidelines calculation did not affect the selection of
   the imposed sentence. United States v. Richardson, 676 F.3d 491, 511 (5th Cir.
   2012) (quoting Williams v. United States, 503 U.S. 193, 203 (1992). Because
   Watts did not raise these assertions in the district court, plain error review
   applies. Cf. Wikkerink, 841 F.3d at 331.

                                         A.
          Watts indicates that the PSR incorrectly states that he pleaded guilty
   under 18 U.S.C. § 371 to both § 1591(a) and (b)(2), whereas his factual



                                         7
Case: 18-10959      Document: 00515638338            Page: 8   Date Filed: 11/13/2020




                                     No. 18-10959


   resume does not reflect a plea to § 1591(b)(2). Watts asserts that neither the
   factual resume nor the charging document state that he trafficked victims
   under the age of 14 in violation of § 1591(b)(2). We find that even if the PSR’s
   reference to § 1591(b)(2) represents plain error, Watts cannot show that it
   affected his substantial rights. Cf. Wikkerink, 841 F.3d at 336-38.
          The PSR makes the challenged statement regarding § 1591(b)(2) in
   calculating Watts’ base offense level.           The sentencing guideline for
   conspiracy, U.S.S.G. § 2X1.1, directs that the proper base offense level for
   conspiracy is derived from the level applicable to the substantive offense the
   defendant conspired to commit. U.S.S.G. § 2X1.1(a) (2016). Thus, Watts’
   base offense level was properly calculated under U.S.S.G. § 2G1.3, the
   guidelines governing coercive sex trafficking of minors. Section 2G1.3
   applies to all § 1591 offenses involving minors of all ages. See § 2G1.3 cmt.
   (2016).
          As to the particular paragraph of § 2G1.3(a) that Watts’ PSR applied,
   the district court did not assess the higher base offense level at § 2G1.3(a)(2)
   which is applicable to convictions under § 1591(b)(2); rather, it assessed the
   lowest base offense level at § 2G1.3(a)(4), which is applicable to § 1591
   offenses that do not fall under any of the enumerated provisions. See
   § 2G1.3(a)(2), (4). Accordingly, even if the PSR’s reference to § 1591(b)(2)
   was plain error, Watts has not shown that this error resulted in a higher or
   incorrect guidelines range or otherwise affected the outcome of his
   proceedings. Cf. Wikkerink, 841 F.3d at 337.

                                              B.
          Watts also argues that the PSR incorrectly applied three guidelines
   enhancements when calculating the applicable guidelines range. First, he
   argues that the PSR incorrectly applied the two-level enhancement of
   § 2G1.3(b)(2)(B) based on a finding that a conspirator “unduly influenced a




                                          8
Case: 18-10959         Document: 00515638338              Page: 9       Date Filed: 11/13/2020




                                          No. 18-10959


   minor to engage in prohibited sexual conduct,” when there was nothing
   about the age of the victims in his factual resume or the charging document.
   Second, Watts argues that the PSR incorrectly applied the two-level
   enhancement of § 2G1.3(b)(3)(B) based on a finding that his offense involved
   the use of a computer, when nothing in the amended superseding information
   states that he used a computer to post advertisements in committing the sex
   trafficking offense. Third, he argues that there was inadequate support for
   the five-point enhancement of U.S.S.G. § 4B1.5(b)(1) (2016) because his
   amended superseding information mentioned only one victim, and
   § 4B1.5(b)(1) applies only when a defendant has engaged in a pattern of
   activity involving prohibited sexual conduct.
           The district court has wide discretion to determine what evidence to
   consider at sentencing. United States v. Andaverde-Tinoco, 741 F.3d 509, 525
   (5th Cir. 2013). It may rely on information contained in the PSR if it has “an
   adequate evidentiary basis with sufficient indicia of reliability.” United States
   v. Fuentes, 775 F.3d 213, 220 (5th Cir. 2014) (internal quotation marks and
   citation omitted). To successfully challenge the facts contained in the PSR,
   the defendant must present competent evidence demonstrating that the
   information is “materially untrue, inaccurate or unreliable.” United States v.
   Koss, 812 F.3d 460, 469 (5th Cir. 2016) (internal quotation marks and citation
   omitted).
           At sentencing, Watts disputed, and had successfully amended, certain
   of the PSR’s findings. However, unchallenged PSR findings state that three
   female minors2 were recovered from a hotel room rented by Watts, one of




           2
            On appeal Watts argues that the PSR’s references to minor victims 2 and 3 are in
   error as the charging document to which he pleaded referenced only minor victim 1.
   However, he did not object to the inclusion of all three victims in the PSR and here provides




                                                9
Case: 18-10959      Document: 00515638338             Page: 10     Date Filed: 11/13/2020




                                       No. 18-10959


   whom was under 13 years old, that Watts rented hotels rooms during the
   conspiracy knowing that they would be used for commercial sex acts
   performed by the three victims, that Watts was 27 years old at the time, that
   advertisements for commercial sex acts were posted online via a computer or
   analogous device during the conspiracy, and that Watts, by renting the hotel
   rooms, engaged “in a pattern of activity that involved the prohibited sexual
   conduct” of the victims “on multiple occasions.”
          In light of these uncontested facts, the district court did not plainly err
   in applying any of the three challenged sentence enhancements. First, there
   is a rebuttable presumption that a minor victim was unduly influenced for
   purposes of the § 2G1.3(b)(2)(B) enhancement if a participant is at least 10
   years older than the minor. See § 2G1.3 cmt. n.3(B). Watts does not
   challenge the fact that, at the time of the offense, he was 27 and one of the
   minor victims was 13.
          Next, even if Watts did not use a computer to post advertisements for
   sex services himself, § 2G1.3(b)(3)(B) permits an enhancement “[i]f the
   offense involved the use of a computer or an interactive computer service.”
   The commentary to the Guidelines defines “offense” to mean “the offense
   of conviction and all relevant conduct under [U.S.S.G.] § 1B1.3.” U.S.S.G.
   § 1B1.1 cmt. n.1(I). Where there is “jointly undertaken criminal activity,”
   relevant conduct includes the acts and omissions of others if they were
   “within the scope of the jointly undertaken criminal activity,” “in
   furtherance of that criminal activity,” “reasonably foreseeable in connection
   with that criminal activity” and, as relevant here, if they “occurred during
   the commission of the offense.” U.S.S.G. § 1B1.3(a)(1)(B) (2016). The PSR



   no evidence to rebut the evidence in the PSR regarding victims 2 and 3, which is well
   supported by the record.




                                            10
Case: 18-10959        Document: 00515638338               Page: 11       Date Filed: 11/13/2020




                                           No. 18-10959


   shows that advertisements were placed as part of the sex trafficking
   conspiracy. Watts does not argue that his conspirators did not place the
   advertisements or that placement of the advertisements did not qualify as
   relevant conduct. Thus, he has not shown clear or obvious error in the
   district court’s assessment of this sentencing enhancement.
           Finally, § 1591 offenses are covered sex crimes for purposes of the
   pattern-of-activity enhancement. U.S.S.G § 4B1.5 cmt. n.2(A)(iv). The
   record shows Watts’ involvement in the sex trafficking activity on multiple
   occasions by, inter alia, renting hotel rooms that he knew would be used by
   three minors; thus, the district court did not plainly err in assessing the
   § 4B1.5(b)(1) enhancement.

                                                C.
           Additionally, Watts argues that the district court should have grouped
   Counts One and Two for the purposes of sentencing. In fact, the district
   court did group the counts. Watts similarly argues that the district court
   erred in determining his criminal history category by failing to treat his two
   prior robbery offenses as a single sentence as there was no intervening arrest
   between the offenses and the sentences were imposed on the same day. See
   U.S.S.G. § 4A1.2(a)(2) (2016). However, the record shows that the PSR
   does treat these two offenses as a single sentence.3 As such, Watts can show
   no plain error in the court’s purported failure to group Counts One and Two


           3
             The confusion here may be due to the application of U.S.S.G. § 4A1.1(e), which
   instructs courts to add one point to the criminal history score “for each prior sentence
   resulting from a conviction of a crime of violence that did not receive any points under
   [§ 4A1.1](a), (b), or (c) . . . because such sentence was treated as a single sentence.” Watts
   received a total of four criminal history points for these two offenses; three for the
   combined sentence under § 4A1.1(a), and one for the second robbery offense under
   § 4A1.1(e). Watts does not argue that the second robbery offense does not qualify as a
   crime of violence under § 4A1.1(e).




                                                11
Case: 18-10959        Document: 00515638338               Page: 12      Date Filed: 11/13/2020




                                          No. 18-10959


   nor in its purported failure to treat his two prior robbery offenses as a single
   sentence.

                                                    IV.
           Finally, Watts argues that his judgment conflicts with the district
   court’s oral pronouncement of his sentence because the judgment includes
   two special conditions of supervised release 4 that were not pronounced at
   sentencing. This court has held that any unpronounced special conditions
   must be stricken from the written judgment on remand to the sentencing
   court. United States v. Rivas-Estrada, 906 F.3d 346, 348 (5th Cir. 2018).
   However, in United States v. Diggles, we held that a district court’s oral
   adoption of the PSR which included the contested special conditions satisfied
   its pronouncement obligations, particularly as the defendant had advance
   notice of the conditions. 957 F.3d 551, 560-61 (5th Cir. 2020) (en banc)
   (“Oral in-court adoption of a written list of proposed conditions provides the
   necessary notice.”). Here, prior to sentencing, the court provided Watts and
   his counsel with a document titled “Order Setting Additional Terms of
   Supervised Release” that disclosed the two challenged special conditions.
   Watts concedes that he and his counsel reviewed and signed the document.
   At sentencing, the district court confirmed that counsel reviewed with Watts
   the special conditions included in the judgment, and Watts did not object to
   the special conditions. As such, Watts was not “blindsided” when the
   challenged conditions appeared in his judgment. Diggles, 957 F.3d at 559.
   Accordingly, the district court did not plainly err5 by including the two


           4
            These conditions prohibit Watts from possessing pornographic matter and from
   contacting the victims of his crimes.
           5
             Watts argues that he had no opportunity to object to the special conditions at
   sentencing, and as such the standard of review is properly abuse of discretion. Diggles, 957
   F.3d at 559. But the “opportunity [to object] exists when the court notifies the defendant
   at sentencing that conditions are being imposed.” Id. at 560. Diggles held that this notice




                                               12
Case: 18-10959       Document: 00515638338              Page: 13       Date Filed: 11/13/2020




                                         No. 18-10959


   challenged conditions in the written judgment, even though the conditions
   were not pronounced word-for-word during the sentencing hearing. See id.
   at 562 (rejecting requirement for a “word-for word recitation of each
   condition”).

                                              V.
           For the foregoing reasons, Watts’ conviction and sentence are
   AFFIRMED.




   was given by the court “telling [the defendants] that it was adopting the PSR’s proposed
   conditions” which it confirmed that the defendants had reviewed. Id. Similarly, this notice
   was given to Watts when the court confirmed that he had had the opportunity to review the
   special conditions in the “Order Setting Additional Terms of Supervised Release” and
   ordered that those conditions be imposed. As such, Watts did have an opportunity to object
   and the proper standard of review is for plain error.




                                               13